DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 18-23 in the reply filed on July 15 2022 is acknowledged. Claims 15-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (US 2019/0165258 A1). 
Regarding claims 21 and 22, Peng teaches in figures 1-18 and related text e.g. a method comprising: forming a first insulating layer (234; Fig.10 Para.0033) on a second insulating layer (140; Para.0011); forming a third insulating layer (280; Fig.16; Para. 0043)on the first insulating layer (250); forming electrical contacts (114; Fig.18; Para. 0010)  passing through the second insulating layer (250); forming a component (160-210; Fig.17) having an electrical contact region (160-210; Fig.17) in the first insulating layer (234; Fig.17) below an upper surface of the first insulating layer (210 below upper surface of 234; Fig.17); forming a fourth insulating layer (290; Fig.17) on an upper surface of the third insulating layer (280); and forming a first metal level (300; Fig.18) of an interconnection structure including a portion extending from an upper surface of the fourth insulating layer (300 extends from the upper surface 290; Fig.18) to a contact region (210’; Fig.18) and disposed partially on and in contact with the first insulating layer (300 disposed partially on 234; Fig.18); wherein the portion of the first metal level (300) is disposed on and in contact with a shoulder defined by the first insulating layer (234 has an upper surface than be treated as shoulder and the upper surface is part of the shoulder; Fig.18). 
Allowable Subject Matter
Claims 1-14 and 18-20 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894